Title: To Thomas Jefferson from Bernard Peyton, 24 March 1823
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Rich’d
24 March 1823
I am favor’d with yours of the 21st: & 22d Inst: with their several enclosures:I will forward, without loss of time, to Mr W. J. Coffee of New York, a dft. for $100, as directed by you, to cover which, you have credit by Th: J. Randolph’s dft:, in your favor, for that amt, on recd.  The Books you write for shall be immediately procured, & forwarded, as directed—one by this mail—The engravings of the University have been forwarded by a Waggon to Mr Brockenbrough, & the Sicily Madeira Wine went some time ago, by Brice Harlow, & I hope is to hand safely before this.  The Boxes from Mr Coffee have been fordd also by Harlow, to Monticello, altho’ they were directed to Bedford, because I thot’ Mr Coffee had certainly made a mistake in the direction, I find now however that his direction was correct, & am extremely sorry for the mistake—how can I rectify it?—With great respect & esteem Yours very TrulyBernard Peyton